Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	This communication is in response to the supplemental amendment of 12/22/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 58-60, 63-78, 81, 85-86, 88-90 are currently pending in the application.

Allowable Subject Matter
3.        Claims 58-60, 63-78, 81, 85-86, 88-90 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	58, 76, 86, are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose generating an aggregated media access control (MAC) protocol data unit (A-MPDU) including a first MAC protocol data unit (MPDU) for transmission via a first wireless link, wherein the first MPDU includes an aggregated control (A-Control) field formatted with the plurality of control parameters, and wherein the A-MPDU includes an MPDU delimiter having an indicator indicating that the first MPDU includes the A Control field and that the A-Control field is a variable-length A-Control field. It is noted that the closest prior art, Ko et al. (US 2019/0021091) discloses a wireless 

5.	88 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose generate a first frame including an aggregated control (A-Control) field formatted with the plurality of control parameters, wherein the A-Control field is a multi-link control field and includes a first subset of the plurality of control parameters related to a first wireless link and a second subset of plurality of control parameters related to a second wireless link, and wherein the plurality of control parameters includes timing information indicating when to enable or disable the first wireless link or the second wireless link, the timing information including either a time offset relative to a start or end of the first frame, or a time value based on a synchronized timer. It is noted that the closest prior art, Ko et al. (US 2019/0021091) discloses a wireless communication terminal that may transmit and modify various HT Control Fields and the HT control field include an aggregated control (A-Control) subfield and of inserting one or a plurality of control subfields into the A-Control subfield and the control-subfield includes a Control ID sub-field.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGUYEN H NGO/Examiner, Art Unit 2473